Appeal from the Court of Appeals for Hamilton County.
Taft, Chief Justice.
1. Where those in possession of and occupying an automobile have been lawfully arrested and removed to a police station, the police may lawfully take possession of such automobile and remove it to the police station; and, if, in doing so and not as the result of any search of such automobile, the police find incriminating evidence therein, such evidence may be admissible.
2. Where evidence has been found as a result of an illegal search, has not been suppressed on request and has been erroneously admitted against a defendant, such defendant’s conviction should not be set aside if it does not appear that there is a reasonable possibility that the admission of such evidence may have contributed to the conviction.
Judgment affirmed.
Zimmerman, Matthias, Griffith and Herbert, JJ., concur.
O’Neill and Gibson, JJ., dissent.